REINHARD, Presiding Judge.
Husband appeals from dissolution decree challenging the amount of child support and the disposition of the marital property. We have examined the record and find no abuse of discretion as to those challenged portions of the decree. The allowance of $45.00 per week, per child for each of the two children was supported by the evidence. The evidence of the wife’s contribution to the acquisition of the marital property along with husband’s marital misconduct supported the uneven distribution of the marital property.
The trial court’s decree is supported by substantial evidence and is not against the weight of the evidence. It neither erroneously declares nor applies the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no prece-dential value. The judgment is affirmed in accordance with Rule 84.16(b).
SNYDER and CRIST, JJ., concur.